CONFIDENTIAL TREATMENT REQUESTED BY REGENERATION TECHNOLOGIES, INC. FOR CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934

FOURTH AMENDMENT TO FIRST AMENDED EXCLUSIVE

DISTRIBUTION AND LICENSE AGREEMENT

THIS FOURTH AMENDMENT TO FIRST AMENDED EXCLUSIVE DISTRIBUTION AND LICENSE
AGREEMENT (this “Amendment”) is made and entered into as of September 12, 2006
(the “Fourth Amendment Effective Date”) by and between Regeneration
Technologies, Inc., a Delaware corporation (“RTI”), and Medtronic Sofamor Danek
USA, Inc. (“MSD”), a Tennessee corporation.

WITNESSETH:

WHEREAS, MSD and RTI are parties to a First Amended Exclusive Distribution and
License Agreement having an effective date of April 15, 2004, as amended by the
First Amendment to First Amended Exclusive Distribution and License Agreement
dated March 1, 2005, as amended by the Second Amendment to First Amended
Exclusive Distribution and License Agreement dated December 15, 2005, as amended
by the Third Amendment to First Amended Exclusive Distribution and License
Agreement dated December 15, 2005 (the “Agreement”); and

WHEREAS, MSD and RTI desire to amend the Agreement on the terms and conditions
set forth herein.

AGREEMENT

NOW THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained herein, and for other valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the parties mutually agree
as follows:

1. Amendment. The parties mutually agree that the Agreement shall be amended and
restated as of the Fourth Amendment Effective Date to read in its entirety as
set forth in Exhibit A hereto. The provisions set forth in Section 2 of the
Third Amendment to First Amended Exclusive Distribution and License Agreement
dated December 15, 2005 shall remain in full force and effect.

2. Ratification. Except as amended hereby, the Agreement is hereby ratified and
confirmed in all respects. As amended by Section 1 of this Amendment, the
Agreement shall be read and construed as one and the same instrument. The
execution of this Amendment is not intended to be, and shall not be construed
as, a waiver by either party of any breach of any provision hereof.

[remainder of page intentionally left blank]

 

Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Fourth Amendment to
First Amended Exclusive Distribution and License Agreement to be executed by
their respective duly authorized representatives as of the date first above
written.

 

REGENERATION TECHNOLOGIES, INC. By:  

/s/ Thomas F. Rose

Its:   Vice President   Chief Financial Officer and Secretary MEDTRONIC SOFAMOR
DANEK USA, INC. By:  

/s/ Shawn McCormick

Its:   Vice President, Spine and Navigation

 

Page 2



--------------------------------------------------------------------------------

Exhibit A

Form of Amended and Restated Distribution and License Agreement (as amended by
the Fourth Amendment)

 

Page 3



--------------------------------------------------------------------------------

AMENDED AND RESTATED

DISTRIBUTION AND LICENSE AGREEMENT

Specialty Allografts and Bone Paste

This Amended and Restated Distribution and License Agreement (this “Agreement”)
is effective as of the 15th day of April, 2004, (the “Effective Date”) by and
between Regeneration Technologies, Inc., a Delaware corporation (“RTI”), and
Medtronic Sofamor Danek USA, Inc., a Tennessee corporation (“MSD”). RTI and MSD
are sometimes individually referred to herein as a “Party” and collectively as
the “Parties.”

WHEREAS, RTI and MSD each acknowledge that the processing and use of human
tissue for human transplantation purposes is in the public interest and in the
interest of medicine generally, and that this Agreement will enhance these
interests through facilitating the availability of processed tissue for use in
medical procedures and thereby advance the medical and scientific application
thereof;

WHEREAS, the Parties are successors in interest to each of that certain
Management Services Agreement, dated July 23, 1996, between The University of
Florida Tissue Bank, Inc. (“UFTB”) and Sofamor Danek Group, Inc. (“SDG”), as
amended (the “1996 Management Services Agreement”), and that certain Management
Services Agreement—Bone Paste, dated May 11, 1998, between UFTB and SDG, as
amended (the “1998 Management Services Agreement” and, together with the 1996
Management Services Agreement, the “Original Agreements”);

WHEREAS, the Parties entered into that certain Exclusive Distribution and
License Agreement (the “2002 Agreement”) as of June 1, 2002 (the “Original
Effective Date”) and the Parties now wish to redefine the terms governing their
relationship by entering into this Agreement;

WHEREAS, MSD and RTI each desire that RTI process and produce certain human
specialty allograft tissue listed in Schedule 2.1 attached hereto (the
“Specialty Allografts”) and paste products containing demineralized bone,
gelatin, and particulate mineral (“Bone Paste”) including but not limited to
cortical and/or cancellous chips listed in Schedule 2.1 attached hereto, and MSD
desires to distribute such Specialty Allografts and Bone Paste in accordance
with the terms and conditions contained herein;

WHEREAS, MSD desires to obtain a license from RTI to market, promote and
distribute Specialty Allografts and Bone Paste; and

WHEREAS, the Parties desire to work together to develop new technology and
products for use in medical procedures;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, the Parties hereby represent, covenant and agree as follows:

 

Page 4



--------------------------------------------------------------------------------

ARTICLE I

AMENDMENT AND TERMINATION OF ORIGINAL AGREEMENTS AND 2002 AGREEMENT

1.1 Amendment. In order to facilitate continued service to patients and
efficient use of human tissue, prior to November 1, 2002, (the “Implementation
Date”) the Parties continued to operate under the Original Agreements and agreed
as follows:

(a) Management Services Fee. Beginning on the Original Effective Date and ending
on the day immediately prior to the Implementation Date, (i) with respect to
UFTB Allografts, the Management Services Fee (as such terms are defined in the
1996 Agreement) was [###] %) and (ii) with respect to UFTB Paste Products, the
Management Services Fee (as such terms are defined in the 1998 Agreement) was
[###].

(b) Effect. Except as set forth expressly herein, all terms of the Original
Agreements remained in full force and effect until the Implementation Date.

1.2 Termination. As of the Implementation Date, the Parties agree and
acknowledge that, without any additional action on either Party’s behalf, the
Original Agreements terminated and are of no further force or effect; provided,
however, such termination did not relieve either Party from liabilities arising
prior to the Implementation Date under the terms of the Original Agreements. The
parties further acknowledge and agree that as of the Effective Date, the 2002
Agreement terminated and was superseded in all respects by this Agreement.

1.3 Arbitration. RTI and MSD covenant and agree to use best efforts to resolve
all outstanding disputes under the Original Agreements by the Effective Date,
including but not limited to those matters currently in arbitration.

ARTICLE II

LICENSE GRANT

2.1 License; Sublicensing Rights; Field of Use. Subject to the provisions of
this Agreement, RTI hereby grants to MSD a worldwide and royalty free license to
distribute Specialty Allografts and Bone Paste throughout the world (the
“Territory”). Schedule 2.1 attached hereto contains a list of all Specialty
Allografts and Bone Paste as of the date hereof, including a list of Specialty
Allografts for which the license grant hereunder is exclusive in the Exclusive
Territory (as defined in Section 3.1(a) herein) and non-exclusive in the
remainder of the Territory, and a list of Specialty Allografts for which the
license grant hereunder is nonexclusive throughout the Territory. The license
grant hereunder for Bone Paste is non-exclusive throughout the Territory.

2.2 License of RTI Marks. RTI grants to MSD a royalty free license to use under
the quality control of RTI the RTI name and logo and all goodwill associated
therewith, and all

 

--------------------------------------------------------------------------------

[###] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
granted with respect to the omitted portions.

 

Page 5



--------------------------------------------------------------------------------

trademarks, service marks, trade names, designs, graphics and logos associated
with the Specialty Allografts or the Bone Paste, (the “Current RTI Marks”) in
connection with the marketing and distribution of Specialty Allografts and Bone
Paste as provided in this Agreement. RTI further grants to MSD a royalty free
license to use under the quality control of RTI service marks or trademarks
adopted and/or used by RTI and associated specifically with Specialty Allografts
or Bone Paste (the “Future RTI Marks,” and, together with the Current RTI Marks,
the “RTI Marks,”) in connection with the marketing and distribution of Specialty
Allografts and Bone Paste as provided in this Agreement. A list of all Current
RTI Marks and their filing status (if any) is attached hereto as Schedule 2.2.
RTI shall update Schedule 2.2 with all Future RTI Marks within thirty (30) days
after they have been adopted or used by RTI.

2.3 Additional Specialty Allografts and Bone Paste. The parties may mutually
agree from time to time to amend Schedule 2.1 to add or delete Specialty
Allografts or Bone Paste products. In addition, the parties may from time to
time mutually agree to modifications to existing Specialty Allograft designs. To
the extent that the parties agree to a design modification to an Exclusive
Specialty Allograft, RTI shall not have any right to process or distribute the
prior design of such Exclusive Specialty Allograft in the Exclusive Territory
except as specifically provided in Section 3.1(b).

The license grant hereunder for Bone Paste includes the current formulation (and
any previous formulations) of Bone Paste.

ARTICLE III

MSD DISTRIBUTION SERVICES; SPECIALTY ALLOGRAFT AND BONE PASTE SUPPLY

3.1 Exclusive Distribution Rights.

(a) Distributor Appointment. Subject to MSD’s right to subcontract or delegate
in whole or in part to one or more third parties its obligations and
responsibilities as distributor of Specialty Allografts as expressly set forth
in this Agreement, during the term of this Agreement, MSD is granted
(i) exclusive distribution rights in the United States, Canada and Puerto Rico
(the “Exclusive Territory”) for those Specialty Allografts indicated as
“exclusive” on Schedule 2.1 (the “Exclusive Specialty Allografts”) and
non-exclusive distribution rights throughout the rest of the world for such
allografts, (ii) non-exclusive distribution rights throughout the world for
those Specialty Allografts indicated as “non-exclusive” on Schedule 2.1 (the
“Non-exclusive Specialty Allografts”) and (iii) non-exclusive distribution
rights for Bone Paste throughout the world; provided, however, with respect to
Bone Paste, the grant of rights herein shall be exclusive for the use of the
trademark, service mark, trade name, design, graphics and logos associated with
“Osteofil.” RTI agrees that any Bone Paste delivered other than pursuant to this
Agreement shall contain a different brand name and label than the Bone Paste
delivered pursuant to this Agreement. MSD shall be entitled to distribute Bone
Paste for use in all applications, including all musculoskeletal applications
(orthopedic, trauma, etc.). RTI shall not, and RTI shall ensure that any third
party

 

Page 6



--------------------------------------------------------------------------------

distributor does not, utilize or reference, directly or indirectly, in any
manner the “Osteofil” name or any data with respect to the Osteofil product
(including clinical and pre-clinical data) in any marketing and promotional
materials or in any materials filed with any applicable regulatory authority.

(b) Conversion of Exclusive Specialty Allograft to Non-exclusive. MSD may, in
its sole discretion, convert an Exclusive Specialty Allograft to a Non-exclusive
Specialty Allograft by providing written notice to RTI. RTI may provide written
notice during the month immediately prior to the Review Month of Exclusive
Specialty Allografts that it believes should be converted to Non-exclusive
Specialty Allografts. MSD agrees to confer with RTI during each Review Month in
good faith regarding whether it may be appropriate to convert an Exclusive
Specialty Allograft to a Non-exclusive Specialty Allograft and MSD agrees to
take into reasonable consideration any decline in the volume of MSD orders for
such Exclusive Specialty Allografts as well as market conditions and other
relevant factors. As used herein, the term “Review Month” means the first full
calendar month after each anniversary of the Fourth Amendment Effective Date.

(c) MSD Right to Compete; no Obligation to Market or Promote. Nothing in this
Agreement shall prohibit MSD from manufacturing, marketing or distributing
allograft tissue or other products (including Specialty Allografts and Bone
Paste) that compete, either directly or indirectly, with Specialty Allografts
and Bone Paste; provided that the foregoing shall not be construed as conferring
any license or other right, by implication, estoppel or otherwise, under any
Intellectual Property Rights of RTI. MSD shall have no obligation to market or
promote Bone Paste or Specialty Allografts.

(d) Distribution. MSD’s agreement in Section 3.1(a) hereof to allow the
distribution of Exclusive Specialty Allografts in territories outside of the
Exclusive Territory is specifically conditioned on the following conditions
being met at all times:

(i) Prior to any such distribution RTI must use commercially reasonable efforts
to assure that no Exclusive Specialty Allografts will be distributed to anyone
who further distributes or intends to distribute such Exclusive Specialty
Allografts into the Exclusive Territory and if such Exclusive Specialty
Allografts are distributed by any party other than MSD in the Exclusive
Territory then RTI will cease all distribution to that customer and immediately
use its best efforts to enjoin such distribution and recover inventory from that
distributor;

(ii) Exclusive Specialty Allografts for MSD’s distribution shall receive
priority with respect to donors, processing and manufacturing over any
distribution by RTI or third parties, except for tissue suitable for Bone Paste
to be distributed by Exactech, which is subject to Section 3.3(e)(ii)(B); and

(iii) Distribution by RTI or any third party as allowed by this Section 3.1(d)
will not violate any MSD Intellectual Property Rights.

 

Page 7



--------------------------------------------------------------------------------

(e) RTI Right to Cease Supply. RTI shall have the right to cease supply of
particular Specialty Allografts or Bone Paste if it is economically unfeasible
for RTI to supply such Bone Paste or Specialty Allografts to MSD under the terms
of this Agreement; provided that:

(i) RTI may exercise such right only with respect to Specialty Allografts or
Bone Paste identified in the written notice delivered pursuant to Section 5.2(c)
herein during the calendar month immediately prior to a Review Month;

(ii) RTI may exercise such right only by providing written notice during the
calendar month after the Review Month and RTI shall not have the right to cease
supply of any specific Specialty Allograft or Bone Paste if the parties have
mutually agreed to a fee adjustment for such Specialty Allograft or Bone Paste
during the immediately preceding Review Month; and

(iii) RTI shall be required to provide MSD in writing with reasonable financial
justification for such economic unfeasibility.

RTI’s right to cease supply of particular Specialty Allografts or Bone Paste
shall be effective [***] months after delivery to MSD of the notice required by
clause (ii) above. RTI shall not have the right to cease supply of any Specialty
Allografts in a Product Family hereunder if it is supplying any Specialty
Allograft in such Product Family (or any comparable allograft) to any third
party at a fee equal to or less than that charged to MSD hereunder.

3.2 Taxes. MSD shall have the sole responsibility for collection and payment to
the appropriate taxing authorities of any taxes, tariffs, duties or excise,
sales or use, value added or other taxes or levies imposed upon Specialty
Allografts or Bone Paste, as the case may be, as a result of MSD’s distribution
of Specialty Allografts or Bone Paste, as the case may be, to customers. RTI
shall have the sole responsibility for payment to the appropriate taxing
authorities of any taxes, tariffs, duties or excise, sales or use, value added
or other taxes or levies imposed on the services provided by RTI under this
Agreement.

3.3 Specialty Allograft and Bone Paste Supply; Forecasts. The Parties
acknowledge and agree that donated human tissue is necessary for the production
of Specialty Allografts and Bone Paste, and that at times the demand for such
products may exceed the supply due to limited amounts of donated human tissue.
Accordingly, the Parties agree to do the following:

(a) MSD Forecasts. [***]

 

--------------------------------------------------------------------------------

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.

 

Page 8



--------------------------------------------------------------------------------

(b) RTI Forecasts. [***]

(c) Transmission of Forecasts. [***]

(d) Binding Orders. [***]

(e) Annual Non-Binding Forecasts. [***]

(e) Allocation Priority. [***]

 

--------------------------------------------------------------------------------

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.

 

Page 9



--------------------------------------------------------------------------------

[***]

(f) Supply Shortfall License. [***]

 

--------------------------------------------------------------------------------

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.

 

Page 10



--------------------------------------------------------------------------------

[***]

3.4 Shipping Procedures. RTI shall ship Specialty Allografts and Bone Paste
corresponding to Binding Orders to MSD at least once per week at RTI’s sole cost
and expense, provided that MSD shall reimburse RTI for actual and reasonable
expenses incurred by RTI in expediting shipments or making additional shipments
pursuant to Interim Orders at MSD’s request.

 

--------------------------------------------------------------------------------

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 11



--------------------------------------------------------------------------------

3.5 Returned and Rejected Specialty Allografts and Bone Paste.

(a) Returned Specialty Allografts and Bone Paste. The return policy for
Specialty Allografts and Bone Paste is set forth in Schedule 3.5(a) (the “Return
Policy”).

(b) Rejected Specialty Allografts and Bone Paste. With respect to latent
defects, MSD shall promptly notify RTI after receiving notification from a
customer of such customer’s discovery thereof, and MSD and such customer shall
have the right to reject such Specialty Allografts or Bone Paste. For the
avoidance of doubt, and notwithstanding any provision of the Return Policy, MSD
shall be permitted to reject Specialty Allografts or Bone Paste due to latent
defects at any time after discovery of such latent defects or at any time after
receiving notification from a customer of such customer’s discovery of such
latent defects. Any notification of rejection to RTI shall state the basis for
the rejection.

(c) Effect of Return or Rejection. The customer shall be bound by the terms of
the Return Policy; provided, however, that in the event of a conflict between
the terms of the Return Policy and the terms of this Agreement, the terms of
this Agreement shall govern and control in all respects. Neither MSD nor the
customer shall be obligated to pay for any rejected shipment of Specialty
Allografts or Bone Paste shipped to such customer which fails to meet the
Specialty Allograft Specifications or the Specialty Allograft Packaging
Specifications or the Bone Paste Specifications or the Bone Paste Packaging
Specifications or otherwise breaches the RTI Specialty Allograft Warranty or
Bone Paste Warranty, as the case may be, set forth on Schedule 4.3(a) and
Schedule 4.3(b), respectively, hereof. The customer shall not be obligated to
pay for any shipment of Specialty Allografts or Bone Paste rejected by a
customer. If a customer fails to pay for any rejected shipment of Specialty
Allografts or Bone Paste, MSD shall not be obligated to pay any license or
service fee to RTI for such Specialty Allografts or Bone Paste, and MSD shall be
entitled to receive, in its sole discretion, either (i) a credit against future
license or service fees in the amount of any such fee MSD had previously paid to
RTI for any such rejected Specialty Allografts or Bone Paste or (ii) a
replacement Specialty Allograft or Bone Paste, as the case may be. Unless
otherwise waived by MSD, all Specialty Allografts and Bone Paste shipped to MSD
by RTI under this Agreement shall have remaining shelf life of at least sixty
percent (60%) of the appropriate shelf life for such Specialty Allografts or
Bone Paste (as the case may be).

ARTICLE IV

SPECIFICATIONS; PACKAGING SPECIFICATIONS; SPECIALTY ALLOGRAFT

AND BONE PASTE LABELING; REGULATORY APPROVAL; RTI WARRANTIES

4.1 Specifications.

(a) Specialty Allografts. Specialty Allografts shall meet the specifications set
forth on Schedule 4.1(a) hereto (the “Specialty Allograft Specifications”).

 

Page 12



--------------------------------------------------------------------------------

(b) Bone Paste. Bone Paste shall meet the specifications set forth on
Schedule 4.1(b) hereto (the “Bone Paste Specifications”).

4.2 Packaging Specifications.

(a) Specialty Allografts. RTI shall supply all packaging and labeling
information and designs, including without limitation all artwork and
pharmacological information, usage instructions and warnings to be applied to
Specialty Allografts (the “Specialty Allograft Packaging Specifications”). Once
Specialty Allografts are supplied and initially packaged by RTI, MSD will not
without RTI’s concurrence remove, alter or modify any Specialty Allograft
Packaging Specifications of such Specialty Allografts.

(b) Bone Paste. RTI shall supply all packaging and labeling information and
designs, including without limitation all artwork and pharmacological
information, usage instructions and warnings to be applied to Bone Paste (the
“Bone Paste Packaging Specifications”). Once Bone Paste is supplied and
initially packaged by RTI, MSD will not without RTI’s concurrence remove, alter
or modify any Bone Paste Packaging Specifications of such Bone Paste.

4.3 Warranties.

(a) Specialty Allografts. RTI has listed specific warranty information with
respect to Specialty Allografts on Schedule 4.3(a) and RTI shall use its best
efforts to keep Schedule 4.3(a) updated to include all applicable warranties.

(b) Bone Paste. RTI has listed specific warranty information with respect to
Bone Paste on Schedule 4.3(b) and RTI shall use its best efforts to keep
Schedule 4.3(b) updated to include all applicable warranties.

(c) Warranty Obligation. All warranty obligations of the respective Parties
listed with respect to Specialty Allografts and Bone Paste shall be solely the
obligation and responsibility of RTI.

4.4 Labeling. All Specialty Allografts and Bone Paste distributed pursuant to
this Agreement shall be labeled by RTI in accordance with this Section 4.4. Any
Specialty Allograft or Bone Paste which is improperly labeled shall not be
deemed delivered until properly identified by MSD, and RTI shall credit MSD’s
account for its reasonable costs incurred while (i) identifying Specialty
Allografts and Bone Paste that were inappropriately labeled and (ii) correcting
orders both to RTI and from its customers.

(a) RTI Processed Specialty Allografts and Bone Paste. All Specialty Allografts
and Bone Paste processed or manufactured by RTI (the “RTI Processed Specialty
Allografts and Bone Paste”) shall be sterilized, labeled and packaged by RTI
using the RTI Marks. The costs of labeling the RTI Processed Specialty
Allografts and Bone Paste is included in the applicable LSF (as defined in
Section 5.1) and shall not be charged to MSD.

 

Page 13



--------------------------------------------------------------------------------

(b) Third Party Processed Specialty Allografts and Bone Paste. In the event MSD
exercises its right to process or manufacture, or appoints a Third Party
Supplier to process or manufacture, Exclusive Specialty Allografts pursuant to
Section 3.3(f) herein (the “Third Party Processed Specialty Allografts”), at
MSD’s sole discretion and expense, RTI shall sterilize, package and label as
sterilized by RTI such Third Party Processed Specialty Allografts. MSD shall pay
RTI a commercially reasonable fee for such sterilization, packaging and labeling
of the Third Party Processed Specialty Allografts; provided, however, such fee
shall not exceed the consideration RTI receives from any other third parties for
substantially similar services.

(c) Sterilization Validation. During the term of this Agreement, RTI shall use
commercially reasonable efforts to validate its processes to allow for and
substantiate a “sterile” product label claim on all Specialty Allografts and
Bone Paste.

4.5 Regulatory Approval.

(a) United States. RTI warrants that Specialty Allografts, Bone Paste, Specialty
Allograft Specifications, the Bone Paste Specifications, the Specialty Allograft
Packaging Specifications and the Bone Paste Packaging Specifications shall be in
conformity in all respects with all applicable federal, state, and local laws,
rules and regulations relating thereto within the United States, including,
without limitation, the Federal Food, Drug and Cosmetic Act (including Good
Tissue Practices Regulations), the National Organ Transplant Act, FDA tissue
regulations, and American Association of Tissue Banks (the “AATB”) or other
generally accepted industry standards. RTI will continue to maintain and fulfill
such regulatory approval of the federal, state and local governing bodies, and
be responsible for all filings and other documents necessary to continue to meet
said regulatory requirements, including, without limitation, fulfilling all
applicable reporting, tracking and other requirements of regulatory agencies,
self-regulatory organizations or governmental entities that have jurisdiction
with respect to RTI, Specialty Allografts and Bone Paste. MSD shall cooperate in
preparing any such filings to the extent reasonably requested by RTI. MSD shall
be fully responsible for compliance with regulatory requirements with respect to
all Specialty Allograft and Bone Paste distribution activities performed by MSD,
including, if necessary, registration as a Tissue Bank under FDA 21 CFR 1271 and
under any state licensure requirements. MSD shall be responsible for assuring
that applicable AATB requirements are met with respect to MSD’s distribution
activities. RTI shall be responsible for any market withdrawal or recall
activities with respect to Specialty Allografts or Bone Paste as required
pursuant to applicable laws, rules, regulations or standards. In the event RTI
fails to perform any required market withdrawal or recall activities with
respect to Specialty Allografts or Bone Paste, then MSD may perform such market
withdrawal or recall activities. Each Party shall fully cooperate in any market
withdrawal or recall activities on request of the other Party. MSD shall provide
post-market feedback information to RTI in accordance with regulatory
requirements.

(b) AATB Accreditation. The Parties acknowledge that RTI is a member of the
AATB. RTI warrants that it will use its best efforts to continue its membership
in

 

Page 14



--------------------------------------------------------------------------------

good standing in the AATB and retain its AATB accreditation at all time during
the term of this Agreement.

(c) All International Markets. MSD shall be fully responsible for market
approvals, product registration and licensure for all markets in the Exclusive
Territory and any other countries where MSD proposes to begin distributing RTI
products and those products have not been previously registered, licensed and
approved. RTI will use commercially reasonable efforts to support such
registration activities. The purpose of this Section is to assign responsibility
to satisfy licensure requirements in particular countries. The inability of MSD
or RTI to obtain licensure in a particular market shall not, in and of itself,
constitute a material breach of this Agreement. Further, the failure of MSD or
RTI to utilize any degree of efforts to seek or maintain regulatory approvals
shall not constitute a breach of this Agreement, provided that both RTI and MSD
at the request of the other, will make commercially reasonable efforts to
support the other’s efforts to seek or maintain such regulatory approvals.

(d) Costs. All costs associated with obtaining and/or maintaining any regulatory
or governmental approval, within the United States, or accreditation with AATB
as set forth in this Section 4.5 shall be borne solely by RTI insofar as those
costs relate to activities performed by RTI. All costs associated with
regulatory requirements, or AATB accreditation related to distribution
activities performed by MSD, shall be borne by MSD. All costs associated with
obtaining international market approvals, product registrations and licensure
for any markets outside the Exclusive Territory where MSD proposes to begin
distributing RTI products and where those products have not been previously
registered, licensed and approved shall be the responsibility of MSD. MSD shall
be responsible for costs associated with its responsibilities under
Section 4.5(c).

(e) Allograft or Bone Paste products to be used in clinical investigations. MSD
shall inform RTI in advance of any and all clinical investigations where
Specialty Allografts or Bone Paste are to be used to ensure that proper donor
consent, if required, has been received. MSD shall provide RTI with study
outlines and all results of any such clinical investigations pertinent to the
use and performance of Specialty Allografts or Bone Paste. RTI shall assist in
clinical activities in regard to provision of information to FDA in support of
MSD clinical investigations.

4.6 Additional RTI Representations and Warranties. RTI hereby represents and
warrants to MSD the following:

(a) it is the owner of or the exclusive licensee under patent rights, if any,
stemming from U.S. Patent Application S/N 08/816,079, dated March 13, 1997,
attached as Exhibit A, including any continuations, continuations-in-part, or
divisions of this patent application, or as well as foreign counterparts thereof
and patents issuing thereon which relates to Bone Paste;

 

Page 15



--------------------------------------------------------------------------------

(b) it is the owner of the Dowel products listed in Exhibit B which are
comprised solely from allograft for use in medical procedures in the human
spine;

(c) has the right to grant the licenses granted to MSD in this Agreement;

(d) as of the Effective Date, RTI has not received notice, nor is it aware, that
the Specialty Allografts or Bone Paste infringe upon any patent which has been
issued to any third party;

(e) Specialty Allografts and Bone Paste shall be processed, packaged, stored and
shipped (i) biomechanically suitable for use in medical procedures in which
human tissue is needed to replace human tissue, (ii) in accordance with the
Specialty Allograft Specifications and Specialty Allograft Packaging
Specifications or the Bone Paste Specifications and Bone Paste Packaging
Specifications, as the case may be, for use as prescribed by a physician for
medical procedures in which human tissue is needed or used and (iii) in
accordance with Section 4.5;

(f) Specialty Allografts and Bone Paste are and shall be delivered free of any
liens, encumbrances, pledges, or claims of any third party;

(g) the rights granted herein do not violate any rights previously granted by
RTI to any third party;

(h) it is fully authorized to enter into and perform this Agreement;

(i) Specialty Allografts and Bone Paste have been and will be professionally
processed and have come and will come packaged for further distribution
throughout the Territory;

(j) that it has obtained the materials for production of Specialty Allografts
and Bone Paste in compliance with all applicable federal, state and local laws,
rules and regulations associated with Specialty Allografts or Bone Paste, as the
case may be, and all applicable AATB standards; and

(k) that its execution and performance of this Agreement will not (i) conflict
with, or result in a breach or default under, any agreement, contract,
arrangement, mortgage or indenture to which it is bound, (ii) result in the
creation of any lien, encumbrance or pledge upon any of the properties or assets
(other than raw materials) of RTI, or (iii) violate any statute, rule,
regulation or order applicable to RTI.

Except as specifically set forth in clause (d) above, RTI shall be deemed to
have reaffirmed each representation and warranty contained in this Section 4.6
on and as of the date of each delivery of Specialty Allografts or Bone Paste
hereunder.

4.7 MSD Representations and Warranties. MSD hereby represents and warrants to
RTI the following:

 

Page 16



--------------------------------------------------------------------------------

(a) it is fully authorized to enter into and perform this Agreement;

(b) that its execution and performance of this Agreement will not (i) conflict
with, or result in a breach or default under, any agreement, contract,
arrangement, mortgage or indenture to which it is bound, (ii) result in the
creation of any lien, encumbrance or pledge upon any of the properties or assets
(other than raw materials) of MSD, or (iii) violate any statute, rule,
regulation or order applicable to MSD; and

(c) as of the Effective Date, MSD has not received notice, nor is it aware, that
the Specialty Allografts or Bone Paste infringe upon any patent which has been
issued to any third party.

Except as specifically set forth in clause (c) above, MSD shall be deemed to
have reaffirmed each representation and warranty contained in this Section 4.7
on and as of the date of each acceptance of delivery of Specialty Allografts or
Bone Paste hereunder.

4.8 Quality Procedures. The Parties acknowledge the importance of ensuring that
the Specialty Allografts and Bone Paste are of the highest quality and are safe
and effective for their intended or expected uses. Accordingly, within ten
(10) days after signing this Agreement, RTI shall provide MSD with a full and
complete copy of its policies and procedures for ensuring the quality and safety
of Specialty Allografts and Bone Paste (the “Quality Procedures”). The Quality
Procedures shall be consistent with the terms of this Agreement and provide
greater detail for the arrangement and responsibilities of the parties in the
procurement, processing, testing and delivery of Specialty Allografts and Bone
Paste hereunder as well as regulatory reporting functions and the exchange of
information relevant to any of the foregoing. The Quality Procedures shall also
set forth material specifications and acceptability criteria for the Specialty
Allografts and Bone Paste, which specifications and criteria shall be no less
stringent than industry standards and shall include, at a minimum, standards and
procedures for donor screening, intake evaluation, tissue processing, tissue
storage, tissue record keeping, retained samples, maintenance and access to
documentation. Within ten (10) days after signing this Agreement, the parties
shall each designate in writing an appropriate contact person for communications
regarding the Quality Procedures, and the parties will promptly notify each
other in writing of any changes in such personnel. The designated contacts for
each party, and other reasonably appropriate safety and quality assurance
personnel as the parties may designate from time to time, shall meet in person
or via other appropriate means no less often than quarterly to review the
Quality Procedures and consider modifications thereto. Quality Procedures will
be amended from time to time by RTI with the advice and comment from MSD to
reflect changes in technology, laws, regulations and industry standards,
provided that no party will be required to agree to any change to the Quality
Procedures that, in the reasonable discretion of such party, would adversely
impact the quality, safety or efficacy of any Specialty Allograft or Bone Paste.
RTI will not modify or amend the Quality Procedures without providing prompt
written notice to MSD.

 

Page 17



--------------------------------------------------------------------------------

ARTICLE V

LICENSE AND SERVICE FEE

5.1 License and Service Fee. Beginning on the Implementation Date, MSD shall pay
to RTI a license and service fee (“LSF”) for Specialty Allografts and Bone Paste
delivered to MSD from RTI pursuant to a Binding Order. The LSF for each
Specialty Allograft and for Bone Paste is set forth on Schedule 2.1. The fees
set forth on Schedule 2.1 shall be effective on October 1, 2006. In addition,
MSD will be obligated to remit to RTI a processing fee surcharge related to
allograft processed and shipped during the months of June, 2006 through
September, 2006 as follows: June, 2006, Six Hundred Seventy Two Thousand Dollars
($672,000), July, 2006, Five Hundred Thousand Dollars ($500,000), August, 2006,
Five Hundred Thousand Dollars ($500,000), and September 2006, Three Hundred
Twenty Eight Thousand Dollars ($328,00).

RTI acknowledges receipt of Six Hundred Seventy Two Thousand Dollars ($672,000)
for the month of June 2006.

5.2 Most Favored Fee; Fee for Samples.

(a) Most Favored Customer Fee. The LSF for Bone Paste shall not exceed the
comparable LSF for comparable bone paste received by RTI from any third party
and the LSF for Specialty Allografts shall not exceed the comparable LSF for
comparable allografts received by RTI from any other third party. If, however,
during the term of this Agreement, RTI offers or accepts lower fees, RTI shall
immediately notify MSD and shall thereafter charge MSD based upon such lower
fees and this Agreement shall be deemed amended as appropriate to incorporate
such lower fees.

Not more than once every 6 months, MSD may conduct a review of the books and
records of RTI relating to the foregoing provision. If MSD determines as a
result of such review that RTI is not in compliance with the foregoing
provision, RTI will immediately adjust its fees hereunder to be in compliance
and RTI will reimburse MSD for its out-of-pocket expenses incurred in connection
with such review.

The fees set forth on schedule 2.1 relative to Cornerstone SR (mono only) shall
remain effective provided that RTI produces and delivers to MSD the minimum
monthly quantity of specialty allograft indicated below, subject to receipt by
RTI of Binding Forecasts from MSD in those amounts or greater during the
relevant month.

 

   

Minimum Monthly Quantity

Cornerstone SR (mono only)

  [***]/month

If RTI fails to produce and deliver to MSD the indicated Minimum Monthly
Quantity of Cornerstone SR allograft for any [***] months during a particular
calendar

 

--------------------------------------------------------------------------------

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.

 

Page 18



--------------------------------------------------------------------------------

quarter, subject to receipt by RTI of Binding Forecasts from MSD in those
amounts or greater during the relevant month, then the fees for Cornerstone SR
allograft for that quarter only shall thereafter shall be a fee that is [***] %)
less than the fee otherwise in effect at that time.

Fees for the Cornerstone SR allograft in subsequent quarters shall be in
accordance with the fees effective on the Fourth Amendment Effective Date
provided RTI supplies the Minimum Monthly Quantity for at least [***] of the
months in the subsequent calendar quarter, subject to receipt by RTI of Binding
Forecasts from MSD in those amounts or greater. RTI shall not be responsible for
producing and delivering the Minimum Monthly Quantity specified herein for a
particular month to the extent that, during that month, the percentage of
allografts orders for Cornerstone SR (mono only) in the range of [***]mm through
[***]mm in size is greater than [***]% of the total number of allografts
constituting the Minimum Monthly Quantity for that month.

(b) Samples. The LSF for samples, not for implantation, of Specialty Allografts
and Bone Paste ordered by MSD for samples, exhibits and training purposes shall
be one half of the LSF for the Specialty Allografts or Bone Paste, as the case
may be, calculated in accordance with Section 5.2(a).

(c) Annual Review of Schedule 2.1. The parties agree to confer on an annual
basis during the Review Month to discuss in good faith the content of Schedule
2.1 including, but not limited to, conversion of Exclusive Specialty Allograft
to Non-exclusive as per Section 3.1(b) herein, RTI’s right to cease supply of
particular Specialty Allografts or Bone Paste as per Section 3.1(e) herein, and
any fee changes (increases or decreases) necessary due to material changes in
market conditions, regulatory or quality compliance requirements imposed by the
FDA or another applicable regulatory authority or material changes in the costs
of processing products. During the calendar month immediately prior to the
Review Month, RTI or MSD, as the case may be, shall give written notice to the
other identifying any Specialty Allografts or Bone Baste that it believes should
be the subject of such good faith discussions. Neither party shall be permitted
to deliver notice identifying Specialty Allografts or Bone Paste in more than
[***] Product Families.

5.3 Payment Terms. All LSF payments shall be paid in U.S. Dollars within thirty
(30) days of the later of MSD’s receipt of Specialty Allografts or Bone Paste,
as the case may be, pursuant to a Binding Order, or the receipt of RTI’s invoice
therefor.

5.4 Fee in Connection with Fourth Amendment. RTI will pay MSD an exclusivity
buy-out fee in the amount of Three Million Dollars ($3,000,000). RTI will pay
such fee via wire transfer in immediately available funds on the Fourth
Amendment Effective Date. Such payment shall be made without deduction or
offset.

 

--------------------------------------------------------------------------------

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.

 

Page 19



--------------------------------------------------------------------------------

5.5 Royalty. RTI shall pay MSD a royalty equal to [***]%) of Net Revenues of
Spinal Allografts from and after the 4th Amendment Effective Date. If RTI is
acquired by another distributor of Spinal Allografts, the acquiring company will
continue to pay MSD a royalty equal to [***]%) of Net Revenues of Spinal
Allografts; provided that such royalty will be [***]%) if such Spinal Allografts
are not distributed to end user accounts through a third party distributor
(i.e., if such Spinal Allografts are distributed directly to end user accounts
by such acquirer).

Notice of payments along with the report required under Section 5.6 shall be
sent by RTI to MSD address for notices in Section 9.9. All royalty payments by
RTI hereunder shall be made in U.S. dollars without deduction or offset.

5.6 Royalty Report. Within thirty (30) days of the end of each calendar quarter,
beginning with the first full or partial calendar quarter ending after the
Fourth Amendment Effective Date, the chief financial officer of RTI shall
certify for that quarter in a written report delivered to MSD as to the Net
Revenue by customer for Spinal Allografts during such calendar quarter.
Simultaneous with the delivery of such report, RTI shall pay the amount of
royalties due for the applicable reporting period.

Further, RTI shall maintain the information described below and copies of such
information shall be made available to MSD upon reasonable request:

(a) the identity (by commercial product name, RTI product catalogue name or
similar indicia) of all Spinal Allografts transferred to third parties;

(b) for each identified Spinal Allograft, the number of such allografts
transferred during the applicable reporting period and the resulting Net Revenue
thereof; and

(c) for each identified Spinal Allograft, RTI’s computation of the royalties
due.

5.7 Records. With respect to the royalty and reporting set forth in Section 5.5
and Section 5.6, RTI shall keep accurate records with respect to all Spinal
Allografts transferred or disposed of to third parties. These records shall be
retained for a period of five (5) years from date of reporting and payment
notwithstanding the expiration or other termination of this Agreement. MSD shall
have the right at its expense (except as provided below), to examine and audit,
not more than once in any six month period, and during normal business hours,
all records and accounts as may contain information bearing upon the amount and
the calculation of royalties payable to MSD under this Agreement. Prompt
adjustment shall be made by RTI or by MSD to compensate for any errors and/or
omissions disclosed by such examination or audit. If such error and/or omission
results in an underpayment exceeding [***]%) of the royalties due and owing in
any particular period, RTI shall pay MSD for its out-of-pocket costs and
expenses and an additional fee equal to [***]%) of such underpayment. Neither
such right to examine and audit nor the right to receive such additional fee
shall be affected by

 

--------------------------------------------------------------------------------

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.

 

Page 20



--------------------------------------------------------------------------------

any statement to the contrary appearing on checks or otherwise and shall not
relieve RTI of its obligations to make the payments required hereunder.

For purposes of the foregoing, the following terms shall have the meanings
indicated:

“Spinal Allograft” means any allograft reasonably anticipated to be used
primarily for spinal procedures; provided that the term “Spinal Allograft” shall
not include (i) Non-exclusive Specialty Allografts, (ii) allografts listed in
the RTI catalogue attached hereto as Schedule 5.7, (iii) Bone Paste or (iv) any
allograft whose rights to manufacture or distribute are acquired by RTI from a
third party engaged in the processing of spinal allografts pursuant to a bona
fide arms-length acquisition or merger transaction closing after the Fourth
Amendment Effective Date and involving up-front consideration payable by RTI
having a fair market value in excess of [***]; and provided that such spinal
allografts are marketed in the U.S. during the six month period preceding the
acquisition or merger transaction and have an annualized rate of distribution
fees in excess of [***]).

“Net Revenue” means the aggregate amount of all gross revenue in the Exclusive
Territory charged to third parties for Spinal Allografts by or on behalf of RTI
or any affiliate less (i) amounts repaid or credited in the ordinary course of
business by reason of defects or returns, (ii) sales, excise, value added and/or
use taxes actually paid by RTI to the extent included in revenue charged to
third parties for Spinal Allografts, (iii) trade and quantity discounts actually
allowed by RTI as customary in the trade, and (iv) duties and similar
governmental assessments paid by RTI to the extent included in revenue charged
to third parties for Spinal Allografts, and (v) customary transportation,
shipping, and insurance costs actually paid by RTI to a third party if and to
the extent included in the revenue charged to third parties for Spinal
Allografts.

ARTICLE VI

CERTAIN AGREEMENTS OF RTI AND MSD

6.1 Inspections. The Parties shall permit, once annually, on reasonable notice,
a representative of the other Party to inspect those processing facilities and
methods of necessary or desirable by the other Party for the purpose of
determining the other Party’s compliance with the undertakings set forth in this
Agreement or satisfying a Party’s legal or regulatory obligations. The
representative shall sign an agreement promising not to use any information
obtained from the inspection except for its determination of such Party’s
compliance. In addition to the annual inspection provided pursuant to this
Agreement, if (A) (i) RTI has engaged in international distribution pursuant to
Section 3.1(d) hereof and (ii) a Supply Shortfall has occurred or (B) a Supply
Shortfall for Bone Paste has occurred, then MSD shall be permitted to conduct an
additional inspection of records relating to RTI’s receipt of donor tissue
suitable for products which are subject to such Supply Shortfall or such lower
RTI Forecast at any time within [###] ([###]) days after occurrence of such
event solely for the purpose of ensuring that MSD is receiving priority on
supply as required by this Agreement (or at least

 

--------------------------------------------------------------------------------

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.

[###] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
granted with respect to the omitted portions.

 

Page 21



--------------------------------------------------------------------------------

equal priority as provided in Section 3.3(e)(ii)(B)). No observation or
inspection under this Section 6.1 shall serve to waive any rights of MSD or RTI
hereunder.

6.2 Ownership and Licensing of Intellectual Property Rights.

(a) Intellectual Property Rights. For purposes of this Agreement, “Intellectual
Property Rights” means all works, including literary works, pictorial, graphic
and sculptural works, architectural works, works of visual art, and any other
work that may be the subject matter of copyright protection; advertising and
marketing concepts; trademarks; information; data; formulas; designs; models;
drawings; computer programs; including all documentation, related listings,
design specifications and flow charts, trade secrets and any inventions
including all processes, machines, manufactures and compositions of matter and
any other invention that may be the subject matter of any pending patent
application or issued patent; and all statutory protection obtained or
obtainable thereon.

(b) License of MSD Technology. During the term of this Agreement, MSD hereby
grants to RTI a nonexclusive, non-transferable, non-sublicensable license to use
the Intellectual Property Rights filed by MSD relating to Specialty Allografts
and Bone Paste for the sole purpose of enabling RTI to perform its obligations
under this Agreement. All right, title and interest in and to such licensed
Intellectual Property Rights shall remain exclusively in the ownership of MSD,
except that nothing in this Agreement should be construed as an admission by RTI
as to MSD’s right, title, interest or inventorship in and to such Intellectual
Property Rights. Nothing in this Agreement shall be construed as conferring any
license or other right, by implication, estoppel or otherwise, under any
Intellectual Property Rights of MSD except as expressly set forth in this
Section 6.2(b).

(c) License of RTI Technology. During the term of this Agreement, RTI hereby
grants to MSD a nonexclusive, non-transferable, non-sublicensable license to use
the Intellectual Property Rights filed by RTI relating to Specialty Allografts
and Bone Paste for the sole purpose of enabling MSD to perform its obligations
under this Agreement. All right, title and interest in and to such licensed
Intellectual Property Rights shall remain exclusively in the ownership of RTI,
except that nothing in this Agreement should be construed as an admission by MSD
as to RTI’s right, title, interest or inventorship in and to such Intellectual
Property Rights.

(d) Sublicense of Intellectual Property Rights. Upon the occurrence of a Supply
Shortfall and during the Supply Shortfall License Period (as provided in
Section 3.3(f)), MSD shall have the right to sublicense temporarily to Third
Party Suppliers any Intellectual Property Rights of RTI reasonably necessary to
permit the Third Party Suppliers to process and manufacture Exclusive Specialty
Allografts. Such sublicense and assistance shall apply only to the Product
Family that is the subject of the Supply Shortfall.

 

Page 22



--------------------------------------------------------------------------------

6.3 Development of New Allografts.

(a) New Allografts. The Parties acknowledge that while working under this
Agreement, new allografts not listed on Schedule 2.1 and not covered by
Section 2.3, may be developed by the Parties jointly (“Jointly-Developed New
Allografts”). The Parties acknowledge that the provisions of this Section 6.3
are not intended to cover Bone Paste.

(b) Development of Jointly-Developed New Allografts. If the Parties agree to
develop a Jointly-Developed New Allograft, they will do the following:

(i) At MSD’s request, RTI shall produce prototypes of any Jointly-Developed New
Allograft design for testing and clinical evaluation under the terms provided in
this Section 6.3.

(ii) The Parties will dedicate sufficient engineering and other resources to the
ongoing development of any Jointly-Developed New Allograft so that such
development will be timely and properly accomplished. The Parties will work to
agree on specifications, development schedules and a budget with respect to the
development of any Jointly-Developed New Allograft. Such specifications,
schedule and budget shall be reviewed and adjusted at least once per calendar
year.

(iii) All costs associated with the development of a Jointly-Developed New
Allograft shall be shared in accordance with the budgets agreed to by the
Parties; provided, however, (i) MSD and RTI shall share equally all costs
related to regulatory tests, studies and approvals with respect to a
Jointly-Developed New Allograft; (ii) RTI shall be solely responsible for all
costs related to regulatory tests, studies and approvals with respect to its
procurement, processing and manufacturing procedures and processes; and
(iii) MSD shall reimburse RTI for its costs incurred in connection with the
production of prototypes requested by MSD, provided that such costs are mutually
agreed to at the time of MSD’s request for such prototypes.

(iv) The Jointly-Developed New Allograft shall be added to Schedule 2.1 as a
Specialty Allograft.

(c) LSF Applicable to Jointly-Developed New Allografts. With respect to each
Jointly-Developed New Allograft, the LSF shall be an amount mutually agreed upon
prior to commencement of development.

(d) Initial New Allograft Forecast. With respect to any Jointly-Developed New
Allograft added to Schedule 2.1 in accordance with the terms of Section 6.3, MSD
shall provide a good faith non-binding forecast of MSD’s demand for such
allograft for the following three (3) calendar months along with the next
scheduled MSD Forecast and such forecast may contain, in MSD’s discretion, an
initial stocking order. In subsequent

 

Page 23



--------------------------------------------------------------------------------

months, such allograft shall be included in the MSD Binding Forecast and the MSD
Forecasts.

6.4 Inspection Rights. RTI and MSD shall keep complete and accurate books and
records which allow verification of the information contained in fee schedules,
invoices and shipping notices and other documentation required under this
Agreement. Each Party shall be permitted access during normal business hours and
upon reasonable notice during the term of this Agreement to such books and
records of the other Party that are necessary in order to verify the other
Party’s compliance with the terms of the Agreement.

6.5 Confidentiality. While this Agreement is in effect, and for two (2) years
after the termination of this Agreement (or for such longer period as any such
Confidential Information may constitute a trade secret), none of MSD or RTI,
their affiliates, or any directors, shareholders, officers, employees or agents
of the foregoing (collectively, the “Affiliates”) shall divulge to anyone any
Confidential Information (as hereinafter defined), except: (i) as required in
the course of performing the obligations hereunder; (ii) to attorneys,
accountants and other advisors; (iii) with the express written consent of MSD or
RTI (as the case may be); or (iv) as required by law. The term “Confidential
Information” shall mean any information relating to MSD or RTI or their business
which is, (1) disclosed to the other (or to the other’s Affiliates) during the
negotiation of and performance of this Agreement and (2) is marked
“Confidential” if provided in writing, or if delivered verbally, is reduced to
writing within thirty (30) days and marked “Confidential.” “Confidential
Information” shall also include the terms and conditions of this Agreement, all
ordering and distribution information arising under this Agreement and all
Intellectual Property Rights relating to Specialty Allografts and Bone Paste.
“Confidential Information” shall not include any information which (i) becomes
public knowledge without breach by the other of this Agreement; (ii) is obtained
by the other (or the other’s Affiliates) from a person or business entity under
circumstances permitting its disclosure to others; (iii) may be demonstrated to
have been known at the time of receipt thereof as evidenced by tangible records;
or (iv) is required to be disclosed as a result of a judicial order or decree or
governmental law or regulation. If a Party makes a disclosure of Confidential
Information which is permitted by the terms of this Agreement, such Party shall
give prior notice to the other Party, cooperate with the other Party in efforts
to prevent or restrict such disclosure and be responsible for ensuring that the
person to whom it is disclosed maintains the confidentiality of such
Confidential Information in accordance with the terms of this Agreement.

6.6 Opinion of Counsel. On the Effective Date or as soon thereafter as is
practicable, RTI shall provide an opinion from Holland & Knight L.L.P., as
counsel to RTI, dated as of the Effective Date, affirming (i) the legality of
the commercial relationship described in this Agreement, (ii) the enforceability
of this Agreement, (ii) that the execution and delivery of this Agreement by RTI
will not conflict with, or result in a breach or default under, RTI’s charter,
bylaws or other organizational documents or any agreement, contract,
arrangement, mortgage or indenture to which it is bound, and (iv) that this
Agreement complies in all respects with all statutes, rules, regulations or
orders applicable to RTI and Specialty Allografts and Bone Paste. MSD shall pay
RTI’s counsel actual reasonable costs for updating counsel’s prior opinion
letter RTI’s counsel not to exceed $10,000.

 

Page 24



--------------------------------------------------------------------------------

6.7 License Grants. (a) If any of the Schedule 6.7 RTI Patents are (or are
determined to be) solely owned by RTI, then RTI agrees to grant and does hereby
grant to MSD and its affiliates a fully paid up, irrevocable, royalty-free,
worldwide, non-exclusive license, with the right to sub-license, to make, have
made, import, use, offer to sell, and sell products covered by the claims in
each such Schedule 6.7 RTI Patent; provided that RTI is not granting MSD the
right to sublicense in the xenograft field with respect to US Patent 7,048,765
and US Patent 7,048,762.

If any of the Schedule 6.7 MSD Patents are (or are determined to be) solely
owned by MSD, then MSD agrees to grant and does hereby grant to RTI a fully paid
up, irrevocable, royalty-free, worldwide, non-exclusive license, limited to the
field of allografts and xenografts, to make, import, use, offer to sell, and
sell products covered by the claims in each such Schedule 6.7 MSD Patent.

RTI agrees that it will not process or distribute any product that is covered by
the Schedule 6.7 MSD Patents or the Schedule 6.7 RTI Patents other than
allograft and xenograft products. RTI agrees that it will not license or
sublicense any of the Schedule 6.7 MSD Patents or the Schedule 6.7 RTI Patents
to any third party. With the exception of the restrictions set forth herein,
nothing shall prohibit RTI from utilizing any RTI joint or solely owned patent
rights to design spinal allograft and xenograft products for distribution by RTI
to third parties.

The term “Schedule 6.7 RTI Patents” means the patents and applications listed on
Schedule 6.7 as well as any other invention (and all applications and patents
based on such inventions) developed or conceived by RTI during the term of this
Agreement (or any of the prior agreements between the parties) and prior to the
Fourth Amendment Effective Date and that is, in whole or in part, directed to
(x) the shape, configuration or outline of a spinal implant or any uses of a
spinal implant (including allograft spinal implants) or (y) surgical instruments
designed to be used with any spinal implant (including allograft spinal
implants). The term “Schedule 6.7 RTI Patents” does not include any invention
conceived by RTI, with or without the assistance of a third party, after the
Fourth Amendment Effective Date (except to the extent included by reason of the
application of Section 6.7(b)).

For purposes of the preceding paragraph, the term “shape, configuration or
outline” of a spinal implant shall include assembly, pinning and/or slabbing
technologies and any technologies involving the composition of an allograft but
shall exclude any technologies involving how to cut, cleanse or machine an
allograft.

The term “Schedule 6.7 MSD Patents” means the patents and applications listed on
Schedule 6.7 as well as any other invention (and all applications and patents
based on such inventions) developed or conceived by MSD during the term of this
Agreement (or any of the prior agreements between the parties) and prior to the
Fourth Amendment Effective Date and that is, in whole or in part, directed to
how to cut, cleanse or machine spinal allografts. The term “Schedule 6.7 MSD
Patents” does not include any invention conceived by MSD, with or without the
assistance of a third party, after the Fourth Amendment Effective Date (except
to the extent included by reason of the application of Section 6.7(b)).

 

Page 25



--------------------------------------------------------------------------------

(b) All references to “applications” and “patents” licensed under Section 6.7(a)
shall include the identified patents and patent applications as well as: (1) all
worldwide applications and patents claiming priority from the identified
applications and patents, including, without limitation, continuation,
continuation-in-part, divisional, reexamination or reissue patent applications
or extensions to any of the foregoing; and (2) all worldwide applications and
patents from which the identified applications and patents claim priority,
including, without limitation, continuation, continuation-in-part, divisional,
reexamination or reissue patent applications or extensions to any of the
foregoing.

(c) Nothing in this Agreement shall be construed as an admission by either party
as to the other party’s right, title, interest or inventorship in and to any
Intellectual Property Rights.

ARTICLE VII

TERM AND TERMINATION

7.1 Term. Unless terminated earlier in accordance with Section 7.2 herein, this
Agreement shall be effective as of the Effective Date and shall continue until
June 1, 2014 (the “Original Termination Date”); provided, however, upon the
mutual written agreement of the Parties, this Agreement shall continue in effect
until June 1, 2026 (the “Renewal Termination Date”).

7.2 Early Termination. Either Party hereto may terminate this Agreement: (a) due
to a material breach by the other Party of any of its obligations or covenants
hereunder upon thirty (30) calendar days written notice to the breaching Party
of its intent to so terminate if such breaching Party fails to remedy such
breach within such thirty (30) calendar days, or if such breach cannot be
remedied within such thirty (30) calendar days, only if such breaching Party has
not undertaken good faith efforts to remedy such breach, (b) immediately upon
the insolvency or filing for bankruptcy by the other Party or (c) upon the
mutual written consent of the Parties. Notwithstanding the foregoing, the
parties acknowledge and agree that in the event of an attempt by one party to
terminate this Agreement pursuant to this Section 7.2(a) that is disputed by the
other party, this Agreement shall remain in full force and effect and no party
shall be excused of performance under this Agreement unless and until such right
to terminate has been confirmed by the arbitrator pursuant to Section 9.12
hereof or has been otherwise agreed by the parties.

7.3 Accrued Obligations. In the event that this Agreement is terminated pursuant
to Section 7.2 hereof, the duties and obligations of the Parties which have
accrued prior to termination, including without limitation, the obligation to
process and deliver quantities of Specialty Allografts and Bone Paste for which
orders have been validly issued prior to the effective date of termination and
the correlative obligation to pay for such quantities, shall not be released or
discharged by such termination.

 

Page 26



--------------------------------------------------------------------------------

ARTICLE VIII

INDEMNIFICATION

8.1 Indemnification by MSD. Subject to RTI’s indemnification obligations
pursuant to Section 8.2 herein, MSD shall indemnify and hold RTI, its officers,
directors, employees, agents, and affiliates, harmless from any and all losses,
damages, liabilities, costs and expenses, including, without limitation,
reasonable attorneys fees and court costs, that may result from any demand,
claim or litigation brought by a third party and relating to or resulting from
criminal conduct, intentional torts, gross negligence, negligence, misstatements
or misrepresentations of MSD’s employees, or independent representatives, and
all other third party claims, demands, or litigation relating to, resulting from
or arising out of (i) the distribution activities of MSD hereunder, including
breach of this Agreement and any representations, warranties, or covenants
contained herein, or (ii) any claim of patent infringement with respect to the
Intellectual Property Rights licensed by MSD to RTI pursuant to Section 6.2(b).

8.2 Indemnification by RTI. Subject to MSD’s indemnification obligations
pursuant to Section 8.1 herein, RTI shall indemnify and hold MSD, its officers
directors, employees, agents, and affiliates harmless from any and all losses,
damages, liabilities, costs and expenses, including, without limitation,
reasonable attorneys fees and court costs, that may result from any demand,
claim or litigation brought by a third party and relating to, resulting from or
arising out of (i) the failure of any Specialty Allografts or Bone Paste to
comply with the Specialty Allograft Specifications or the Bone Paste
Specifications, as the case may be, (ii) a breach by RTI of this Agreement or
any warranty, representation or covenant contained herein, (iii) the failure of
the packaging related to Specialty Allografts or Bone Paste to comply with the
Specialty Allograft Packaging Specifications or the Bone Paste Packaging
Specifications, as the case may be, or any other claim, demand or litigation
relating to or resulting from Specialty Allografts or Bone Paste, or (iv) any
product liability claim for Specialty Allografts or Bone Paste.

8.3 Indemnification Procedure. If a Party (the “Indemnitee”) receives notice of
any claim or the commencement of any action or proceeding with respect to which
the other Party (the “Indemnifying Party”) is obligated to provide
indemnification pursuant to Article VIII hereof, the Indemnitee shall promptly
give the Indemnifying Party notice thereof and shall permit the Indemnifying
Party to participate in the defense of any such claim, action or proceeding by
counsel of the Indemnifying Party’s own choosing and at the Indemnifying Party’s
own expense. In addition, upon written request of the Indemnitee, the
Indemnifying Party shall assume carriage of the defense of any such claim,
action or proceeding. In any event, the Indemnitee and the Indemnifying Party
shall cooperate in the compromise of, or defense against, any such asserted
liability.

 

Page 27



--------------------------------------------------------------------------------

8.4 Insurance. During the term of this Agreement, RTI shall maintain, at its
expense, a policy of comprehensive general liability insurance sufficient to
honor the indemnity made herein, with products liability endorsement, and in an
amount not less than [***] in the annual aggregate. Said policy shall name MSD
and its affiliates as additional insureds, it being understood that MSD shall
have the right to seek recovery under RTI’s insurance policy in the event of a
casualty loss for which RTI provides indemnity hereunder. Within [***] days
after the 4th Amendment Effective Date, Supplier shall furnish Medtronic with a
certificate of insurance evidencing such coverage, which certificate shall
provide for not less than [***] days advance written notice to MSD prior to
material change in coverage or policy cancellation. RTI acknowledges that MSD is
self insured with respect to its indemnity obligations hereunder.

8.5 Survival of Obligations. The respective obligations of the Parties hereto
pursuant to Article VIII shall survive the termination of this Agreement.

ARTICLE IX

MISCELLANEOUS

9.1 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties hereto with respect to the subject matter hereof and supersedes any
prior expression of intent or agreement of the Parties with respect thereof.

9.2 Amendments. This Agreement shall not be modified, altered, or amended except
by an agreement in writing signed by duly authorized representatives of each of
the Parties hereto.

9.3 Governing Law; Jurisdiction; Injunctive Relief. This Agreement shall be
governed by the laws of the State of Florida (regardless of the laws that might
otherwise govern under applicable principles of conflicts of law) as to all
matters, including but not limited to matters of validity, construction, effect,
performance and remedies. Any action or proceeding arising under or relating to
this Agreement shall be brought in the courts of the State of Florida, County of
Alachua or State of Tennessee, County of Shelby, or, if it has or can acquire
jurisdiction, in the United States District Court for the Northern District of
Florida or the Western District of Tennessee, and each Party consents to the
jurisdiction of such courts (and the appropriate appellate courts) in any such
action or proceeding and waives any objection to venue laid therein.
Notwithstanding the provisions for arbitration in Section 9.12 hereof, RTI
hereby agrees that any remedy at law for any breach of the provisions contained
in Sections 3.1 or 6.3(d) hereof shall be inadequate and MSD shall be entitled
to injunctive relief in addition to any other remedy MSD might have at law or
under this Agreement in order to enforce the provisions of such sections of this
Agreement.

9.4 Force Majeure. The Parties shall be excused from performing their
obligations under this Agreement if performance is delayed or prevented by any
event beyond such Party’s reasonable control and without the fault or negligence
of the Party seeking to excuse performance, including, but not limited to, acts
of God, fire, terrorism, explosion, weather,

 

--------------------------------------------------------------------------------

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.

 

Page 28



--------------------------------------------------------------------------------

plague, war, insurrection, civil strife or riots, provided, however, such
performance shall be excused only to the extent of and during such disability
and such Party takes reasonable efforts to remove the disability. Any Party
seeking to excuse or delay performance under this Section 9.4 shall provide
detailed written notice to the other Party of the nature and anticipated
duration of the delay.

9.5 Severability. In the event that any Part of this Agreement shall for any
reason be finally adjudged by a court of competent jurisdiction or determined by
a governmental body to be invalid or unenforceable, then, unless such part is
deemed material by either or both Parties, this Agreement shall continue in
effect and such part shall be excised hereof. If either Party determines that
such part hereof found to be invalid or unenforceable is material to the
operation or performance of this Agreement, then such Party may, by written
notice to the other Party, request that the Parties attempt to renegotiate this
Agreement to alleviate or eliminate any difficulty caused to such Party by such
invalidity or unenforceability.

9.6 Waiver. No failure or delay on the part of either Party to enforce any
provision of this Agreement or to exercise any right granted hereby shall
operate as a waiver thereof unless or until the right to enforce any such
provision or to exercise any such right has been waived in writing by such
Party. Any waiver of any provision hereof or right hereunder shall be effective
only in accordance with its terms and may be restricted in any way. No waiver of
any provision hereof or any right hereunder shall constitute a waiver of a
continuance or reoccurrence of the failure to perform, except as provided in
such waiver.

9.7 No Third Party Beneficiaries. This Agreement shall be construed to be for
the benefit of the Parties hereto only and shall confer no right or benefit upon
any other person.

9.8 Independent Contractors. The Parties each acknowledge that they intend by
this Agreement to establish the relationship of independent contractors with
regard to the subject matter hereof and do not intend to undertake any
relationship of principal and agent or to create any joint venture or
partnership or a fiduciary relationship between them or their respective
successors in interest.

9.9 Notices. With the exception of the RTI Forecast and the MSD Forecast
described in Section 3.4 herein, any notice, report or consent required or
permitted by this Agreement to be given or delivered shall be in writing and
shall be deemed given or delivered if delivered in person, or sent by courier or
expedited delivery service, or sent by registered or certified mail, postage
prepaid, return receipt requested, or sent by facsimile (if confirmed), as
follows:

 

Page 29



--------------------------------------------------------------------------------

If to MSD:

Medtronic Sofamor Danek USA, Inc.

1800 Pyramid Place

Memphis, Tennessee 38132

Attention: President

Facsimile: 901-344-1570

with a copy to:

Vice President and Senior Counsel

Medtronic Sofamor Danek, Inc.

1800 Pyramid Place

Memphis, Tennessee 38132

Facsimile: 901-344-1576

and

President, Biologics

Medtronic Sofamor Danek, Inc.

1800 Pyramid Place

Memphis, Tennessee 38132

Facsimile: 901-344-1566

and

Alvin Davis, Esq,

Steel Hector & Davis LLP

200 South Biscayne Boulevard, 41st Floor

Miami, FL 33131-2398

Fax: 305-577-7001

If to RTI:

Regeneration Technologies, Inc.

11621 Research Circle

P.O. Box 2650

Alachua, Florida 32615-2650

Attention: Chief Executive Officer

Facsimile: 386-418-3608

with a copy to:

Jerome W. Hoffman

Holland & Knight LLP

315 S. Calhoun Street, Suite 600

Tallahassee, Florida 32302-0810

Facsimile: 850-224-8832

 

Page 30



--------------------------------------------------------------------------------

and

Warren J. Nimetz

Fulbright & Jaworski LLP

666 Fifth Avenue, 31st Floor

New York, New York 10103-3198

Facsimile: 202-318-3400

Any such notice, report or consent shall be effective upon delivery if given or
delivered in person, or sent by courier or expedited delivery service, or upon
receipt if sent by facsimile which is confirmed, or on the third business day
following mailing if mailed. Either Party hereto may change its address for
purposes hereof by giving the other Party written notice of such change as above
provided. Notwithstanding the foregoing, any notice intended to act as a formal
and official notice, report or consent under any provision of this Agreement
(other than Section 3.4 hereof) must be sent by Brian Hutchison or his successor
(if coming from RTI) or Pete Wehrly and/or Michael DeMane or their successors
(if coming from MSD).

9.10 Assignment. Except as provided hereafter, neither Party may assign its
rights and obligations hereunder without the prior written consent of the other
Party and such consent shall not be unreasonably withheld. No permitted
assignment hereunder shall be deemed effective until the assignee shall have
executed and delivered an instrument in writing reasonably satisfactory in form
and substance to the other Party pursuant to which the assignee assumes all of
the obligations of the assigning Party hereunder. Notwithstanding any of the
prior terms in this Section 9.10, either Party may freely assign this Agreement
or any of its rights or obligations hereunder in connection with a sale
involving substantially all of the Party’s assets or to a company which is a
wholly owned subsidiary of the assigning Party, and MSD may assign this
Agreement or any of its rights or obligations hereunder, in whole or in part, to
Medtronic, Inc. or to any entity in which Medtronic, Inc. holds a direct or
indirect interest of at least fifty percent (50%). RTI may assign this
Agreement, or any of its rights or obligations hereunder, in whole or in part,
to any entity in which RTI holds a direct or indirect interest of at least 50%.

9.11 Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when signed by each of the Parties hereto.

 

Page 31



--------------------------------------------------------------------------------

9.12 Arbitration. Except where this Agreement calls for the use of a special
master, any dispute or claim arising under or with respect to this Agreement,
including the interpretation, performance or non-performance of this Agreement
other than the items addressed by Section 6.7, and the right to terminate shall
be resolved by arbitration in Miami, Florida or such other location as agreed to
by the Parties, in accordance with the Commercial Arbitration Rules then in
effect of the American Arbitration Association, modified as follows to include
these provisions:

(a) The AAA’s Expedited Procedures shall not be followed;

(b) The arbitration will be decided by a neutral arbitrator selected by the
Parties from a group of at least ten potential candidates identified by the
Center for Public Resources, Inc. or similar neutral, third-party organization
to which the Parties agree;

(c) The Parties will work together so that the arbitrator will be appointed
within thirty days of the filing of the Arbitration Demand;

(d) For disputes involving patent rights, the arbitrator will be a registered
patent attorney with at least fifteen years of experience in patent matters;

(e) Reasonably limited discovery, in the form of document requests and
depositions will be allowed; the Parties will confer with the arbitrator early
in the arbitration process regarding the amount and scope of discovery;

(f) If a Party intends to offer live or written witness testimony to the
arbitrator, the other Party shall have the right to depose the witness under
oath;

(g) The Parties shall submit simultaneous pre-hearing statements to the
arbitrator; after the hearing, the Parties shall submit simultaneous opening and
simultaneous reply briefs to the arbitrator setting forth their positions on the
dispute and view of the evidence;

(h) The arbitrator will render a written, reasoned, draft award;

(i) The Parties will be permitted to comment on the draft award including any
perceived errors or necessary corrections;

(j) The arbitrator will render a written, reasoned, final award;

(k) The hearing will be held in Miami, Florida or such other location as agreed
to by the Parties.

The decision or award of the arbitrator will be final and binding upon the
Parties. The arbitrator will have the discretion to impose the cost of the
arbitration upon the losing Party or divide it between the Parties on any terms
which the arbitrator deems equitable; provided, however, that each Party will
bear its own legal fees. Any decision or award rendered by the arbitrator may be
entered as a judgment or order in any court of competent jurisdiction.

[Signature Page to Follow]

 

Page 32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives as of the Effective Date.

 

REGENERATION TECHNOLOGIES, INC. By:  

/s/ Thomas F. Rose

Printed Name:   Thomas F. Rose Title:   Vice President, Chief Financial Officer
and Secretary MEDTRONIC SOFAMOR DANEK USA, INC. By:  

/s/ Shawn McCormick

Printed Name:   Shawn McCormick Title:   Vice President, Spine and Navigation

[SIGNATURE PAGE TO DISTRIBUTION AND LICENSE AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 2.1

LIST OF PRODUCTS

Revised/Restructured Schedule 2.1

 

Exclusive
Product

Code

  

Description

  

LSF

Effective

10/01/06

Cornerstone SR (SR Cortical Block)

200511

  

Cornerstone SR Cortical Block 5 x 11 x 11mm

   [***]

200541

  

Cornerstone SR Cortical Block 5 x 14 x 11mm

   [***]

200544

  

Cornerstone SR Cortical Block 5 x 14 x 14mm

   [***]

200611

  

Cornerstone SR Cortical Block 6 x 11 x 11mm

   [***]

200641

  

Cornerstone SR Cortical Block 6 x 14 x 11mm

   [***]

200644

  

Cornerstone SR Cortical Block 6 x 14 x 14mm

   [***]

200711

  

Cornerstone SR Cortical Block 7 x 11 x 11mm

   [***]

200741

  

Cornerstone SR Cortical Block 7 x 14 x 11mm

   [***]

200811

  

Cornerstone SR Cortical Block 8 x 11 x 11mm

   [***]

200841

  

Cornerstone SR Cortical Block 8 x 14 x 11mm

   [***]

200911

  

Cornerstone SR Cortical Block 9 x 11 x 11mm

   [***]

200941

  

Cornerstone SR Cortical Block 9 x 14 x 11mm

   [***]

Cornerstone ASR (Composite Cortical-Cancellous Block)

245541

  

ASR Cortical-Cancellous Block 5 x 14 x 11mm

   [***]

245641

  

ASR Cortical-Cancellous Block 6 x 14 x 11mm

   [***]

245741

  

ASR Cortical-Cancellous Block 7 x 14 x 11mm

   [***]

245841

  

ASR Cortical-Cancellous Block 8 x 14 x 11mm

   [***]

245941

  

ASR Cortical-Cancellous Block 9 x 14 x 11mm

   [***]

245041

  

ASR Cortical-Cancellous Block 10 x 14 x 11mm

   [***]

245141

  

ASR Cortical-Cancellous Block 11 x 14 x 11mm

   [***]

245241

  

ASR Cortical-Cancellous Block 12 x 14 x 11mm

   [***]

245341

  

ASR Cortical-Cancellous Block 13 x 14 x 11mm

   [***]

Cornerstone LASR (Lordotic Composite Cortical-Cancellous Block)

345511

  

Lordotic ASR Cortical-Cancellous Block 5 x 11 x 11mm

   [***]

345541

  

Lordotic ASR Cortical-Cancellous Block 5 x 14 x 11mm

   [***]

345544

  

Lordotic ASR Cortical-Cancellous Block 5 x 14 x 14mm

   [***]

345611

  

Lordotic ASR Cortical-Cancellous Block 6 x 11 x 11mm

   [***]

345641

  

Lordotic ASR Cortical-Cancellous Block 6 x 14 x 11mm

   [***]

345644

  

Lordotic ASR Cortical-Cancellous Block 6 x 14 x 14mm

   [***]

345711

  

Lordotic ASR Cortical-Cancellous Block 7 x 11 x 11mm

   [***]

345741

  

Lordotic ASR Cortical-Cancellous Block 7 x 14 x 11mm

   [***]

345744

  

Lordotic ASR Cortical-Cancellous Block 7 x 14 x 14mm

   [***]

345811

  

Lordotic ASR Cortical-Cancellous Block 8 x 11 x 11mm

   [***]

345841

  

Lordotic ASR Cortical-Cancellous Block 8 x 14 x 11mm

   [***]

345844

  

Lordotic ASR Cortical-Cancellous Block 8 x 14 x 14mm

   [***]

--------------------------------------------------------------------------------

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.



--------------------------------------------------------------------------------

245911

  

Lordotic ASR Cortical-Cancellous Block 9 x 11 x 11mm

   [***]

345941

  

Lordotic ASR Cortical-Cancellous Block 9 x 14 x 11mm

   [***]

345944

  

Lordotic ASR Cortical-Cancellous Block 9 x 14 x 14mm

   [***]

345011

  

Lordotic ASR Cortical-Cancellous Block 10 x 11 x 11mm

   [***]

345041

  

Lordotic ASR Cortical-Cancellous Block 10 x 14 x 11mm

   [***]

345044

  

Lordotic ASR Cortical-Cancellous Block 10 x 14 x 14mm

   [***]

345111

  

Lordotic ASR Cortical-Cancellous Block 11 x 11 x 11mm

   [***]

345141

  

Lordotic ASR Cortical-Cancellous Block 11 x 14 x 11mm

   [***]

345144

  

Lordotic ASR Cortical-Cancellous Block 11 x 14 x 14mm

   [***]

345211

  

Lordotic ASR Cortical-Cancellous Block 12 x 11 x 11mm

   [***]

345241

  

Lordotic ASR Cortical-Cancellous Block 12 x 14 x 11mm

   [***]

345244

  

Lordotic ASR Cortical-Cancellous Block 12 x 14 x 14mm

   [***]

Product

Code

  

Description

  

LSF

Effective

10/01/06

Cornerstone Pinnacle

545541

  

Cornerstone Pinnacle 5 x 14 x 11

   [***]

545641

  

Cornerstone Pinnacle 6 x 14 x 11

   [***]

Cornerstone Lordotic MASR Pinnacle

645511

  

Lordotic MASR Cortical-Cancellous Block 5 x 11 x 11mm

   [***]

645541

  

Lordotic MASR Cortical-Cancellous Block 5 x 14 x 11mm

   [***]

645544

  

Lordotic MASR Cortical-Cancellous Block 5 x 14 x 14mm

   [***]

645611

  

Lordotic MASR Cortical-Cancellous Block 6 x 11 x 11mm

   [***]

645641

  

Lordotic MASR Cortical-Cancellous Block 6 x 14 x 11mm

   [***]

645644

  

Lordotic MASR Cortical-Cancellous Block 6 x 14 x 14mm

   [***]

Cornerstone SR Assembled Cortical

330511

  

ACSR Cortical Block 5 x 11 x 11mm

   [***]

330541

  

ACSR Cortical Block 5 x 14 x 11mm

   [***]

330544

  

ACSR Cortical Block 5 x 14 x 14mm

   [***]

330611

  

ACSR Cortical Block 6 x 11 x 11mm

   [***]

330641

  

ACSR Cortical Block 6 x 14 x 11mm

   [***]

330644

  

ACSR Cortical Block 6 x 14 x 14mm

   [***]

330711

  

ACSR Cortical Block 7 x 11 x 11mm

   [***]

330741

  

ACSR Cortical Block 7 x 14 x 11mm

   [***]

330744

  

ACSR Cortical Block 7 x 14 x 14mm

   [***]

330811

  

ACSR Cortical Block 8 x 11 x 11mm

   [***]

330841

  

ACSR Cortical Block 8 x 14 x 11mm

   [***]

330844

  

ACSR Cortical Block 8 x 14 x 14mm

   [***]

330911

  

ACSR Cortical Block 9 x 11 x 11mm

   [***]

330941

  

ACSR Cortical Block 9 x 14 x 11mm

   [***]

330944

  

ACSR Cortical Block 9 x 14 x 14mm

   [***]

331011

  

ACSR Cortical Block 10 x 11 x 11mm

   [***]

331041

  

ACSR Cortical Block 10 x 14 x 11mm

   [***]

331044

  

ACSR Cortical Block 10 x 14 x 14mm

   [***]

--------------------------------------------------------------------------------

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.



--------------------------------------------------------------------------------

331111

  

ACSR Cortical Block 11 x 11 x 11mm

   [***]

331141

  

ACSR Cortical Block 11 x 14 x 11mm

   [***]

331144

  

ACSR Cortical Block 11 x 14 x 14mm

   [***]

331211

  

ACSR Cortical Block 12 x 11 x 11mm

   [***]

331241

  

ACSR Cortical Block 12 x 14 x 11mm

   [***]

331244

  

ACSR Cortical Block 12 x 14 x 14mm

   [***]

331311

  

ACSR Cortical Block 13 x 11 x 11mm

   [***]

331341

  

ACSR Cortical Block 13 x 14 x 11mm

   [***]

331344

  

ACSR Cortical Block 13 x 14 x 14mm

   [***]

Product

Code

  

Description

  

LSF

Effective

10/01/06

Cornerstone Lordotic SR Assembled Cortical

340511

  

L-ACSR Cortical Block 5 x 11 x 11mm

   [***]

340541

  

L-ACSR Cortical Block 5 x 14 x 11mm

   [***]

340544

  

L-ACSR Cortical Block 5 x 14 x 14mm

   [***]

340611

  

L-ACSR Cortical Block 6 x 11 x 11mm

   [***]

340641

  

L-ACSR Cortical Block 6 x 14 x 11mm

   [***]

340644

  

L-ACSR Cortical Block 6 x 14 x 14mm

   [***]

340711

  

L-ACSR Cortical Block 7 x 11 x 11mm

   [***]

340741

  

L-ACSR Cortical Block 7 x 14 x 11mm

   [***]

340744

  

L-ACSR Cortical Block 7 x 14 x 14mm

   [***]

340811

  

L-ACSR Cortical Block 8 x 11 x 11mm

   [***]

340841

  

L-ACSR Cortical Block 8 x 14 x 11mm

   [***]

340844

  

L-ACSR Cortical Block 8 x 14 x 14mm

   [***]

340911

  

L-ACSR Cortical Block 9 x 11 x 11mm

   [***]

340941

  

L-ACSR Cortical Block 9 x 14 x 11mm

   [***]

340944

  

L-ACSR Cortical Block 9 x 14 x 14mm

   [***]

341011

  

L-ACSR Cortical Block 10 x 11 x 11mm

   [***]

341041

  

L-ACSR Cortical Block 10 x 14 x 11mm

   [***]

341044

  

L-ACSR Cortical Block 10 x 14 x 14mm

   [***]

341111

  

L-ACSR Cortical Block 11 x 11 x 11mm

   [***]

341141

  

L-ACSR Cortical Block 11 x 14 x 11mm

   [***]

341144

  

L-ACSR Cortical Block 11 x 14 x 14mm

   [***]

341211

  

L-ACSR Cortical Block 12 x 11 x 11mm

   [***]

341241

  

L-ACSR Cortical Block 12 x 14 x 11mm

   [***]

341244

  

L-ACSR Cortical Block 12 x 14 x 14mm

   [***]

Cornerstone Reserve (Cortical-Cancellous Ring)

270050

  

Cortical Ring w/ Cancellous Plug 5mm

   [***]

270060

  

Cortical Ring w/ Cancellous Plug 6mm

   [***]

270070

  

Cortical Ring w/ Cancellous Plug 7mm

   [***]

270080

  

Cortical Ring w/ Cancellous Plug 8mm

   [***]

--------------------------------------------------------------------------------

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.



--------------------------------------------------------------------------------

270090

  

Cortical Ring w/ Cancellous Plug 9mm

   [***]

270100

  

Cortical Ring w/ Cancellous Plug 10mm

   [***]

270110

  

Cortical Ring w/ Cancellous Plug 11mm

   [***]

270120

  

Cortical Ring w/ Cancellous Plug 12mm

   [***]

270130

  

Cortical Ring w/ Cancellous Plug 13mm

   [***]

Cornerstone Select (Fibula Wedge)

210500

  

Cornerstone Select 5mm

   [***]

210600

  

Cornerstone Select 6mm

   [***]

210700

  

Cornerstone Select 7mm

   [***]

210800

  

Cornerstone Select 8mm

   [***]

210900

  

Cornerstone Select 9mm

   [***]

211000

  

Cornerstone Select 10mm

   [***]

211100

  

Cornerstone Select 11mm

   [***]

211200

  

Cornerstone Select 12mm

   [***]

211300

  

Cornerstone Select 13mm

   [***]

Product

Code

  

Description

  

LSF

Effective

10/01/06

Cornerstone Lordotic Select

410500

  

CORNERSTONE Lordotic Select, 5mm

   [***]

410600

  

CORNERSTONE Lordotic Select, 6mm

   [***]

410700

  

CORNERSTONE Lordotic Select, 7mm

   [***]

410800

  

CORNERSTONE Lordotic Select, 8mm

   [***]

410900

  

CORNERSTONE Lordotic Select, 9mm

   [***]

411000

  

CORNERSTONE Lordotic Select, 10mm

   [***]

411100

  

CORNERSTONE Lordotic Select, 11mm

   [***]

411200

  

CORNERSTONE Lordotic Select, 12mm

   [***]

411300

  

CORNERSTONE Lordotic Select, 13mm

   [***]

Unicortical Dowel

280012

  

Unicortical Dowel 12mm

   [***]

280014

  

Unicortical Dowel 14mm

   [***]

280016

  

Unicortical Dowel 16mm

   [***]

Cornerstone Iliac Block, Tricortical

310107

  

Iliac Block, Tricortical 7mm x 15mm

   [***]

310108

  

Iliac Block, Tricortical 8mm x 15mm

   [***]

310109

  

Iliac Block, Tricortical 9mm x 15mm

   [***]

310110

  

Iliac Block, Tricortical 10mm x 15mm

   [***]

310112

  

Iliac Block, Tricortical 12mm x 15mm

   [***]

310114

  

Iliac Block, Tricortical 14mm x 15mm

   [***]

310115

  

Iliac Block, Tricortical 15mm x 15mm

   [***]

310116

  

Iliac Block, Tricortical 16mm x 15mm

   [***]

310118

  

Iliac Block, Tricortical 18mm x 15mm

   [***]

310120

  

Iliac Block, Tricortical 20mm x 15mm

   [***]

310225

  

Iliac Block, Tricortical 25mm x 15mm

   [***]

--------------------------------------------------------------------------------

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.



--------------------------------------------------------------------------------

Tangent

     

160820

  

Tangent Impacted Wedge FZ 8 x 20

   [***]

161020

  

Tangent Impacted Wedge FZ 10 x 20

   [***]

161220

  

Tangent Impacted Wedge FZ 12 x 20

   [***]

160826

  

Tangent Impacted Wedge FZ 8 x 26

   [***]

161026

  

Tangent Impacted Wedge FZ 10 x 26

   [***]

161226

  

Tangent Impacted Wedge FZ 12 x 26

   [***]

161426

  

Tangent Impacted Wedge FZ 14 x 26

   [***]

170820

  

Tangent Impacted Wedge FZD 8 x 20

   [***]

170826

  

Tangent Impacted Wedge FZD 8 x 26

   [***]

171020

  

Tangent Impacted Wedge FZD 10 x 20

   [***]

171026

  

Tangent Impacted Wedge FZD 10 x 26

   [***]

171220

  

Tangent Impacted Wedge FZD 12 x 20

   [***]

171226

  

Tangent Impacted Wedge FZD 12 x 26

   [***]

171426

  

Tangent Impacted Wedge FZD 14 x 26

   [***]

171626

  

Tangent Impacted Wedge FZD 16 x 26

   [***]

Product

Code

  

Description

  

LSF

Effective

10/01/06

Bicortical Block

862010

  

Bi-Cortical Block 10mm x 20mm

   [***]

862012

  

Bi-Cortical Block 12mm x 20mm

   [***]

862014

  

Bi-Cortical Block 14mm x 20mm

   [***]

862512

  

Bi-Cortical Block 12mm x 25mm

   [***]

862514

  

Bi-Cortical Block 14mm x 25mm

   [***]

862516

  

Bi-Cortical Block 16mm x 25mm

   [***]

Tricortical Block

320105

  

Tricortical Block 5mm

   [***]

320106

  

Tricortical Block 6mm

   [***]

320107

  

Tricortical Block 7mm

   [***]

320108

  

Tricortical Block 8mm

   [***]

320109

  

Tricortical Block 9mm

   [***]

320110

  

Tricortical Block 10mm

   [***]

Freeze-Dried Precision Graft

439010

  

FZD Machined Cortical Ring 10 x 26 x 26mm

   [***]

439012

  

FZD Machined Cortical Ring 12 x 26 x 26mm

   [***]

439014

  

FZD Machined Cortical Ring 14 x 26 x 26mm

   [***]

439016

  

FZD Machined Cortical Ring 16 x 26 x 26mm

   [***]

439018

  

FZD Machined Cortical Ring 18 x 26 x 26mm

   [***]

439020

  

FZD Machined Cortical Ring 20 x 26 x 26mm

   [***]

Frozen Precision Graft

451066

  

Precision Impacted Cortical ring 10 x 26 x 26

   [***]

451244

  

Precision Impacted Cortical ring 12 x 24 x 24

   [***]

451266

  

Precision Impacted Cortical ring 12 x 26 x 26

   [***]

--------------------------------------------------------------------------------

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.



--------------------------------------------------------------------------------

451444

   

Precision Impacted Cortical ring 14 x 24 x 24

   [***]

451466

   

Precision Impacted Cortical ring 14 x 26 x 26

   [***]

451644

   

Precision Impacted Cortical ring 16 x 24 x 24

   [***]

451666

   

Precision Impacted Cortical ring 16 x 26 x 26

   [***]

451844

   

Precision Impacted Cortical ring 18 x 24 x 24

   [***]

451866

   

Precision Impacted Cortical ring 18 x 26 x 26

   [***]

452044

   

Precision Impacted Cortical ring 20 x 24 x 24

   [***]

452066

   

Precision Impacted Cortical ring 20 x 26 x 26

   [***]

MDII Threaded Cortical Bone Dowel Frozen

401114

   

MDII Threaded Dowel 14 x 20mm

   [***]

401116

   

MDII Threaded Dowel 16 x 20mm

   [***]

401118

   

MDII Threaded Dowel 18 x 20mm

   [***]

401120

   

MDII Threaded Dowel 20 x 20mm

   [***]

401214

   

MDII Threaded Dowel 14 x 23mm

   [***]

401216

   

MDII Threaded Dowel 16 x 23mm

   [***]

401218

   

MDII Threaded Dowel 18 x 23mm

   [***]

401220

   

MDII Threaded Dowel 20 x 23mm

   [***]

401316

   

MDII Threaded Dowel 16 x 26mm

   [***]

401318

   

MDII Threaded Dowel 18 x 26mm

   [***]

401320

   

MDII Threaded Dowel 20 x 26mm

   [***]

Product

Code

     

Description

  

LSF

Effective

10/01/06

MDII Threaded Cortical Bone Dowel Frozen

   [***]

401322

 

[***]

 

MDII Threaded Dowel 22 x 26mm

  

MDIV Threaded Cortical Bone

441218

   

MDIV Threaded Dowel 18 x 23mm

   [***]

441220

   

MDIV Threaded Dowel 20 x 23mm

   [***]

441318

   

MDIV Threaded Dowel 18 x 26mm

   [***]

Crescent TLIF Assembled

293007

   

Boomerang / Crescent Bone 7mm

   [***]

293008

   

Boomerang / Crescent Bone 8mm

   [***]

293009

   

Boomerang / Crescent Bone 9mm

   [***]

293010

   

Boomerang / Crescent Bone 10mm

   [***]

293011

   

Boomerang / Crescent Bone 11mm

   [***]

293012

   

Boomerang / Crescent Bone 12mm

   [***]

293013

   

Boomerang / Crescent Bone 13mm

   [***]

293014

   

Boomerang / Crescent Bone 14mm

   [***]

--------------------------------------------------------------------------------

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.



--------------------------------------------------------------------------------

Non-Exclusive

 

Osteofil RT ICM Moldable

004505

  

Osteofil RT ICM Moldable 5cc

   [***]

004510

  

Osteofil RT ICM Moldable 10cc

   [***]

004520

  

Osteofil RT ICM Moldable 20cc

   [***]

Osteofil RT Paste

004601

  

Osteofil Paste - RT 1cc

   [***]

004605

  

Osteofil Paste - RT 5cc

   [***]

004610

  

Osteofil Paste - RT 10cc

   [***]

046005

  

Osteofil Paste - RT 0.5cc

   [***]

Osteofil Frozen Paste

002401

  

Osteofil Paste Frozen 1cc

   [***]

002405

  

Osteofil Paste Frozen 5cc

   [***]

002410

  

Osteofil Paste Frozen 10cc

   [***]

024005

  

Osteofil Paste Frozen 0.5cc

   [***]

Osteofil - IC

002705

  

Osteofil - IC 5cc

   [***]

002710

  

Osteofil - IC 10cc

   [***]

002720

  

Osteofil - IC 20cc

   [***]

Osteofil ICM Frozen Strips

002350

  

Osteofil - ICM 50mm

   [***]

002390

  

Osteofil - ICM 90mm

   [***]

Cancellous Cubes

100330

  

Cancellous Cubes (6-10mm) 30cc

   [***]

Product

Code

  

Description

  

LSF

Effective

10/01/06

Cortical Strips

271160

  

Cortical Strip 45-65mm (L) x 2-3

   [***]

271260

  

Cortical Strip 45-65mm (L) x 4-5

   [***]

271460

  

Cortical Strip 45-65mm (L) x 6-7

   [***]

273210

  

Cortical Strip 90-110mm (L) x 9-11

   [***]

273215

  

Cortical Strip 111-179mm (L) x 9-11

   [***]

273415

  

Cortical Strip 111-179mm (L) x 14-16

   [***]

Ilium Strips

330050

  

Ilium Strip, Tricortical 46-57mm (L)

   [***]

330060

  

Ilium Strip, Tricortical >58mm (L)

   [***]

--------------------------------------------------------------------------------

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.



--------------------------------------------------------------------------------

Cortical Cancellous Strips

351260

  

Cortical Cancellous Strips 58-62mm (L) x 4-6mm

   [***]

Cortical Wedge

752020

  

Cortical Wedge 10mm, FZD

   [***]

752820

  

Cortical Wedge 8mm, FZD

   [***]

--------------------------------------------------------------------------------

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.



--------------------------------------------------------------------------------

SCHEDULE 2.2

RTI MARKS

NO CHANGES EFFECTED BY THE FOURTH AMENDMENT



--------------------------------------------------------------------------------

SCHEDULE 3.4(c)

TRANSMISSION OF FORECASTS

NO CHANGES EFFECTED BY THE FOURTH AMENDMENT



--------------------------------------------------------------------------------

SCHEDULE 3.4(e)

FORM OF TISSUE ALLOCATION REPORT

NO CHANGES EFFECTED BY THE FOURTH AMENDMENT



--------------------------------------------------------------------------------

SCHEDULE 3.5(a)

RETURN POLICY

NO CHANGES EFFECTED BY THE FOURTH AMENDMENT



--------------------------------------------------------------------------------

SCHEDULE 4.1(a)

SPECIALTY ALLOGRAFT SPECIFICATIONS

NO CHANGES EFFECTED BY THE FOURTH AMENDMENT



--------------------------------------------------------------------------------

SCHEDULE 4.1(b)

BONE PASTE SPECIFICATIONS

NO CHANGES EFFECTED BY THE FOURTH AMENDMENT



--------------------------------------------------------------------------------

SCHEDULE 4.3(a)

SPECIALTY ALLOGRAFT WARRANTY

NO CHANGES EFFECTED BY THE FOURTH AMENDMENT



--------------------------------------------------------------------------------

SCHEDULE 4.3(b)

BONE PASTE WARRANTY

NO CHANGES EFFECTED BY THE FOURTH AMENDMENT



--------------------------------------------------------------------------------

SCHEDULE 5.8

TISSUE IMPLANT CATALOG

[CATALOG OMITTED]



--------------------------------------------------------------------------------

SCHEDULE 6.7

Listing Of Schedule 6.7 Patents

[LIST OF PATENTS OMITTED]



--------------------------------------------------------------------------------

EXHIBIT A

COPY OF BONE PASTE PATENT

NO CHANGES EFFECTED BY THE FOURTH AMENDMENT



--------------------------------------------------------------------------------

EXHIBIT B

LIST OF DOWEL PRODUCTS OWNED BY RTI

NO CHANGES EFFECTED BY THE FOURTH AMENDMENT